Case 2:16-cv-08684-SVW-AFM Document 200-2 Filed 05/15/19 Page 1 of 3 Page ID
                                 #:5480




                                              Plowden Decl - Exh 3, Pg. 5
Case 2:16-cv-08684-SVW-AFM Document 200-2 Filed 05/15/19 Page 2 of 3 Page ID
                                 #:5481




                                              Plowden Decl - Exh 3, Pg. 6
Case 2:16-cv-08684-SVW-AFM Document 200-2 Filed 05/15/19 Page 3 of 3 Page ID
                                 #:5482




                                              Plowden Decl - Exh 3, Pg. 7
